Citation Nr: 0626613	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for chronic psoriasis with 
psoriatic arthritis of terminal joints, thumbs, and left 
elbow, currently evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1944 to June 1946.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas. 

        
FINDING OF FACT

The veteran's psoriasis disorder does not affect his head, 
face, or neck, does not cover more than 40 percent of his 
entire body, and has not required constant or near-constant 
systemic therapy during the past 12-month period.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for the service-connected psoriasis disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.27, 4.118 Diagnostic Code 7816 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his psoriasis 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO in January 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the veteran 
of the evidence needed to substantiate his claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this letter, VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And this letter was provided to the veteran before 
adjudication of his claim in April 2004.  See Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
effective dates for the award of benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, despite the inadequate notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision here.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Any questions as to the appropriate 
effective date to be assigned here are rendered moot because, 
as noted below, the claim for benefits will be denied.  As 
such, notice regarding appropriate effective dates would have 
no meaningful impact on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the January 2004 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained VA records relevant to the 
appeal, and provided the veteran with compensation 
examinations for his claim.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.

II.  The Merits of the Claim for Increased Rating

VA service connected the veteran's psoriasis disorder at 0 
percent disabling in October 1946.  Since June 1976, the 
disorder has been evaluated as 50 percent disabling.  In 
March 2003, the veteran filed an increased rating claim, 
arguing that an evaluation in excess of 50 percent was 
warranted here.  For the reasons set forth below, the Board 
disagrees.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Psoriasis skin disorders are rated under Diagnostic Code 
7816.  Ratings of 10, 30, and 60 percent are authorized under 
this provision (the veteran was awarded a 50 percent 
evaluation under an earlier version of this provision 
effective prior to August 30, 2002).  As the veteran has 
already been rated at 50 percent, the Board will limit its 
analysis to whether the sole remaining higher rating - 60 
percent - is warranted here.  

A rating of 60 percent is authorized for psoriasis where the 
disorder affects more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or requires constant 
or near-constant systemic therapy such as corticosteroid or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The veteran underwent VA compensation examination in February 
2004.  A review of this medical evidence shows that a 60 
percent rating is not warranted here.  In short, the evidence 
does not show that the veteran's head, face, or neck are 
affected, does not show that 40 percent of his entire body is 
affected, and does not show him to be under systemic therapy.  

Rather, the February 2004 examination report showed that, to 
treat his disorder, the veteran sunbathes, and uses topical 
Betamethasone ointment, coal tar shampoo, a mild soap, and 
gentian violet.  This report shows that the veteran 
experiences no systemic symptoms associated with his disorder 
such as fever or weight loss.  This report shows that he has 
not been debilitated by his skin disorder.  And the report 
shows that the psoriatic lesions are limited to a dark red, 
scaly, rectangular patch on the right ankle, measured at 9 cm 
X 7.5 cm; two light red, scaly, ovoid patches on the side of 
the left torso, measuring at 2 cm X 2 cm; a faint, light 
brown irregular shaped patch on the left hip, measuring 3.5 
cm X 4 cm; and ridged and pitting manifestations on the 
fingernails and toenails.  

The veteran's representative correctly points out that the 
February 2004 examination report did not detail a specific 
percentage of the veteran's body affected by the psoriasis.  
But, given the small areas affected, and the veteran's 
reported size of 5', 11", and 196 pounds, the Board takes 
official notice that it is adequately demonstrated in the 
record that 40 percent of the veteran's entire body, or of 
his exposed areas, is not affected by the psoriasis.  Given 
this, and the absence of evidence showing systemic therapy, 
an increased rating to 60 percent is unwarranted here.  

Before closing this decision, the Board will address the 
veteran's contention that he should be separately rated for 
psoriasis and for psoriatic arthritis.  The veteran has based 
this position on indications in the record that the veteran 
had psoriatic arthritis in his left elbow and in his hands.  
The Board finds, however, that the RO correctly found that a 
separate rating was not due here for psoriatic arthritis.  As 
detailed below, the preponderance of the medical evidence 
indicates that the veteran's psoriatic arthritis is limited 
to one finger, and a separate rating is not authorized under 
the ratings schedule for this disorder.    

Diagnostic Code 5003 (38 C.F.R. § 4.71a) addresses 
degenerative arthritis disorders.  Other types of arthritis 
not specified in the ratings schedule, such as psoriatic 
arthritis, are to be rated as rheumatoid arthritis under 
Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5009.  Under Diagnostic Code 5002, a 20 percent disability 
evaluation is warranted for rheumatoid arthritis as active 
process when there are one or two exacerbations in a year in 
a well-established diagnosis.  A 40 percent evaluation is 
contemplated for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A 60 percent evaluation is assigned where 
the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  A 100 percent 
evaluation is warranted for constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.

Diagnostic Code 5002 further provides that chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, should be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A note to Diagnostic Code 5002 states that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Instead, the 
higher evaluation should be assigned.

In this matter, the most recent VA compensation examination 
(in February 2004) found active psoriatic arthritis in the 
PIP joint, 5th digit of the right hand.  This examiner found 
no evidence of psoriatic arthritis in the elbows or the 
thumbs.  Rather, the examiner found degenerative arthritis in 
the thumbs and in the elbows.  These findings are supported 
by March 2000 VA compensation examination findings of 
degenerative changes in the veteran's hands and elbows, and 
by the an August 2003 statement by the veteran's treating 
physician, to the effect that the veteran's arthritis is most 
likely osteoarthritis, as there were no acute changes in the 
veteran's skin consistent with psoriasis.  

Based on this evidence, the board finds that a preponderance 
of the medical evidence shows that the veteran's psoriatic 
arthritis is limited to the 5th digit of his right hand.  And 
the Board finds that a rating in excess of 50 percent would 
not be authorized based on this evidence.  Under Diagnostic 
Code 5002, the symptomatology necessary for a rating of 60 
percent - weight loss, anemia, severe impairment of health, 
incapacitating episodes - is not found here in relation to 
the veteran's right 5th digit.  

The Board also notes that, even if the veteran's psoriatic 
arthritis disorder were found to be inactive, a higher rating 
would not be authorized here.  Diagnostic Code 5230, which 
addresses limitation of motion of the 5th finger, does not 
authorize a compensable evaluation.  See 38 C.F.R. § 4.71a.  

The Board has considered the veteran's statements regarding 
his disorder.  But, as a layperson without medical expertise 
or training, his statements alone are insufficient to prove 
his claim for a higher rating.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (laypersons are not competent to render medical 
opinions).  

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis, or based on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Despite the veteran's complaints of pain, the 
February 2004 examiner found the veteran without any 
functional defects in his hand.  Besides, the rating schedule 
accounts for his mild limitations.  Moreover, there is no 
medical evidence of record that the veteran's psoriasis 
disorder causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 50 percent, for the 
veteran's service-connected psoriasis disorder, is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


